 In the Matter of GEORGE G. AVERILL, G. A. DAHL & COMPANY, HUNTER-JOHNSON COMPANY, MCDANIEL & SONS, INC., LEWIS A. TERVEN,THOR PACKING COMPANY, A. & H. PRODUCE COMPANY, A. ARENA &COMPANY, AMERICAN FRUIT GROWERS, M. O. BEST COMPANY, FREDR. BRIGHT COMPANY,BRUCE CHURCH,J. P. CARTER,CROWN PACK-ING COMPANY, C. P. DENNY, DORMAN FARMS COMPANY, ALEX E.ENGLEMAN, FARLEY FRUIT COMPANY, FARMERS PRODUCE COMPANY,FITZGERALD & LITRON, CHARLES FREEDMAN, ALBERT S. GARGUILO,S. A. GERRARD COMPANY, GOLDEN VALLEY PRODUCE COMPANY, M. A.GOTFRIED, FRED G. HILVERT CO., E. B. HUNTER, IMPERIAL GARDENGROWERS, FRANK NARUTO & Co., LTD., JOSEPH PALMISANO COMPANY,SMITH THORNBURG COMPANY, GEORGE SWINK, LEVI ZENTNER, WEST-ERN VEGETABLE DISTRIBUTORSandFRESH FRUIT & VEGETABLE WORK-ERS UNION, LOCAL 78, C. I. O.Cases Nos. R-1257 to R-1290,inclusiveSUPPLEMENTAL DECISIONANDDIRECTION OF ELECTIONSJanuary 15, 1940On June 29, 1939, the National Labor Relations Board, herein calledthe Board, issued a Decision, Direction of Elections, and Order inthis case.,The Direction of Elections directed that elections by secretballot be conducted under the direction and supervision of the RegionalDirector for the Twenty-first Region (Los Angeles, California.) atsuch time as the Board might in the future direct : (1) among specifiedemployees 2 of each the employers listed in Appendix "A," respectively,,to determine whether or not they 'desire to be represented by FreshFruit & Vegetable Workers, Local No. 78, United Cannery, Agricul-tural,Packing and Allied Workers of America, affiliated with theCongress of Industrial Organizations, herein called the United, for113 N. L.R. B. 411.aAll receivers,truckers,trimmers, packers,crate liners,icemen, lidders, carloaders, andothers employed,during a pay-roll period to be determinedby theBoard at a future date,as packing-shed'workers in the packing and shipping of lettuce in the ImperialValley dis-trict of California,or at Somerton,Arizona, excludingoffice help,foremen,teamsters,boxmakers,and employees who, betweenthe pay-rolldate to be determined by the Boardand the date of the election,have quit or been discharged for cause.19 N. L.R. B., No. 50.427 428DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe purposes of collective bargaining; and (2) among such specifiedemployees 3 of each of the employers listed in Appendix "B," respec-tively, to determine whether they desire to be represented by theUnited, or by Fruit & Vegetable Packers Association of California,herein called the Association, for the purposes of collective bargaining,or by neither.The Regional Director has notified the Board that the United, thepetitioner in these proceedings, desires the Board to proceed with theelections directed to be held among employees of the employers listedin Appendix "A," but does not wish to participate in the electionsdirected to be held among employees of employers listed in Appendix`B," and that the Association has failed to reply to an inquiry by theRegional Director whether it now desires that such latter elections beheld.Under the circumstances we shall proceed at this time withthe elections among employees of employers listed in Appendix "A"only.The Regional Director has further notified the Board that his in-vestigation discloses that eligibility to vote in the elections can mostequitably be determined by reference to the pay rolls of the respectiveemployers which last preceded the date of this Supplemental Decisionand Direction of Elections, and that, because of an expected curtail-ment of the current lettuce-packing season, the elections should be con-cluded not later than January 25, 1940.We shall adopt theserecommendations.SUPPLEMENTAL DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives. for the purposes of collective bargaining,elections by secret ballot shall be conducted as soon as possible butnot later than January 25, 1940, under the direction and supervisionof the Regional Director for the Twenty-first Region, acting in thismatter as agent for the National Labor Relations Board and subjectto Article III, Section 9, of said Rules and Regulations, among all thereceivers, truckers, trimmers, packers, crate liners, icemen, lidders,carloaders, and others employed as packing-shed workers in the pack-ing and shipping of lettuce in the Imperial Valley district of Cali-fornia, or at Somerton, Arizona, who were employed during the pay-roll period last preceding the date of this Supplemental Direction ofElections, by each of the employers listed in Appendix "A," respec-s See footnote2, supra. GEORGE, G. AVEIRILL429tively, excluding office help, foremen,, teamsters, boxinakers, and em-ployees"who have since quit or been discharged for cause, to determinewhether or not such employees desire, in the case of each such employer,to be represented by Fresh Fruit & Vegetable Workers, Local No. 78,_United Cannery, Agricultural, Packing and Allied Workers of Amer-ica, affiliated with the Congress of Industrial Organizations, for thepurposes of collective bargaining.APPENDIX "A"1.George G. Averill.5.M. E. Thornburg, an individ-2.Hunter Johnson.ual doing business as Thor3.McDaniel & Sons, Inc.Packing Company.4.Lewis A. Terven.APPENDIX "B"1.V. Honda & A. Aisawa, co-partners doing business under the nameof A. & H. Produce Company.2.A. Arena & Co., Ltd.3.American Fruit Growers, Inc.4.M. O. Best, an individual doing business as M. O. Best Company.5.Fred R. Bright, an individual doing business as Fred R. BrightCompany.6.Bruce Church, an individual doing business as Bruce Church Co.7.J. P. Carter.8.Crown Packing Company.9.C. P. Denny.10.Dorman Farms Company.11.Alex E. Engleman.12.Farley Fruit Company.13.Farmers Produce Co., Ltd.14.J. E. Fitz-Gerald and Abraham Litrov, co-partners doing businessunder the name of Fitz-Gerald and Litrov.15.Charles Freedman and O. J. Jennings, co-partners doing businessunder the name of Charles Freedman.16.Albert A. and Louise Gargiulo, co-partners doing business underthe name of Albert A. Gargiulo.17.The S. A. Gerrard Co. Inc.18.Golden Valley Produce Co., Ltd.19.M. A. Gotfried, an individual doing business as M. A. Gotfried Co.20.Fred G. Hilvert Co., a common law trust.21.E. B. Hunter.22. Imperial Garden Growers.23.Frank Naruto & Co., Ltd.24. Joseph Palmisano, an individual doing business as Joseph Palmi-sano Company. 430DECISIONS OF NATIONAL LABOR RELATIONS BOARD25.Floyd N. Smith andWayne Thornburg,co-partners doing businessunder the name of Smith-Thornburg Co.26.George Swink.27.A. Levy &J. Zentner Co.28.Elmer Hartner and Calvin Kunz, co-partners doing business underthe name of Western Vegetable Distributors.MR. WILLIAM M. LEISERSON took no part in the consideration of theabove Supplemental Decision and Direction of Elections.[SAME TITLE]SECOND SUPPLEMENTAL DECISIONANDDIRECTION OF ELECTIONSJanuary 20, 1940On June 28, 1939, the National Labor Relations Board, herein calledthe Board, issued a Decision, Direction of Elections, and Order inthis case.-The Direction of Elections directed that elections by secretballot be conducted under the direction and supervision of the Re-gional Director for the Twenty-first Region (Los Angeles, California)at such time as the Board might in the futuie direct: (1) among speci-fied employees 2 of each of the employers listed in Appendix "A," re-spectively, to determine whether or not they desire to be representedby Fresh Fruit & Vegetable Workers, Local No. 78, United Cannery,Agricultural, Packing and Allied Workers of America, affiliated withthe Congress of Industrial Organizations, herein called the United,for the purposes of collective bargaining; and (2) among such speci-fied employees 3 of each of the employers listed in Appendix "B," re-spectively, to determine whether they desire to be represented by theUnited, or by Fruit &. Vegetable Packers Association of California,herein called the Association, for the purposes of collective. bargaining,or by neither.On January 15, 1940, the Board issued a SupplementalDecision and Direction of Elections in which it directed that theelections among employees of employers listed in Appendix "A" beheld not later than January 25, 1940, and stated that inasmuch as the- 13 N. L. R. B. 411.All receivers,truckers,trimmers,packers, crate liners,icemen,lidders, carloaders, andothers employed,during a pay-roll peribd to be determined by the Board at a future date,as packing-shed workers in the packing and shipping of lettuce in the Imperial Valleydistrict of California,or at Somerton,Arizona, excluding office help,foremen, teamsters,boxmakers,and employees who, between the pay-roll date to be determined by the Boardand the date of the election,have quit or been discharged for cause.3See footnote 2,supra. GEORGE G. AVER-ILL431Regional Director had informed the Board that the United did notwish to participate in the elections among employees of employerslisted in Appendix "B," and that the Association had failed to replyto an inquiry whether it desired that such elections be held, the Boardwould proceed at that time with elections among employees of em-ployers listed in Appendix "A" only.After the issuance of such Supplemental Decision and Direction ofElections the Association notified the Board that it desires that elec-tions be held immediately among the employees of employers listed inAppendix "B." 4 It appears, however, that on January 5, 1940, theUnited filed with the Regional Director charges alleging that, on andsince December 20, 1939, 20 of the employers listed in Appendix "B,"through their foremen and other supervisory employees, by tellingmembers of the United in their employ that they must become members,of the Association' in order to receive employment during the lettuce-packing season, had engaged in and were engaging in unfair laborpractices within the meaning of Section 8 (1) and Section 2 (6) and(7) of the National Labor Relations Act, 49 Stat. 449.5 The RegionalDirector has not completed his investigation of the charges.Underthe circumstances we shall not now set the date for the elections amongthe employees of such employers.We shall, however, proceed withelections among employees of such of the employers listed in Appen-dix "B," as to whom no charges have been filed.e In view of the possi-bility that the current lettuce-packing season will be curtailed we shalldirect that such elections be held not later than January 30, 1940.Weshall further direct that eligibility to vote shall be determined by ref-erence to the pay rolls of the respective employers for the period lastpreceding the date of this Second Supplemental Decision and Direc-tion of Elections. If the United desires to have its name removedfrom the ballot to be used in these elections it should notify the Boardto that effect within 5 days of the date of this Second SupplementalDecision and Direction of Elections.SECOND SUPPLEMENTAL DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 2,it is hereby'The Association asserted that it had not received the Regional Director's inquiry datedJanuary 6, 1940, until January 17.The 20 employers against whom charges have been filed are listed in Appendix "C."The eight employers against whom no charges have been filed are listed in Appendix1111 432DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargaining,elections by secret ballot shall be conducted as soon as possible butnot later than January 30, 1940, under the direction and supervisionof the Regional Director for the Twenty-first Region, acting in thismatter as agent for the National Labor Relations Board and subjecttoArticle III, Section 9, of said Rules and Regulations, among allthe receivers, truckers, trimmers, packers, crate liners, icemen, lidders,carloaders, and others employed as packing-shed workers in thepacking and shipping of lettuce in the Imperial Valley district ofCalifornia, or at Somerton, Arizona, who were employed, during thepay-roll period last preceding the date of this Second SupplementalDirection of Elections, by each of the employers listed in Appendix"D," respectively, excluding office help, foremen, teamsters, box-makers, and employees who have since quit or been discharged forcause, to determine whether such employees desire, in the case of eachsuch employer, to be represented by Fresh Fruit & VegetableWorkers, Local No. 78, United Cannery, Agricultural, Packing andAlliedWorkers of America, affiliated with the Congress of IndustrialOrganizations, or by Fruit & Vegetable Packers Association of Cali-fornia, for the purposes of collective bargaining, or by neither.APPENDIX "A"1.George G. Averill.5.M. E. Thornburg, an individ-2.Hunter Johnson.ual doing business as Thor3.McDaniel & Sons, Inc.Packing Company.4.Lewis A. Terven.APPENDIX "B"1.V.Honda & A. Aisawa, co-partners doing business under thename of A. & H. Produce Company.2.A. Arena & Co., Ltd.3.American Fruit Growers, Inc.4.M. O. Best, an individual doing business as M. O. Best Company.5.Fred R. Bright, an individual doing business as Fred R. BrightCompany.6.Bruce Church, an individual doing business as Bruce Church Co.7.J.P. Carter.8.Crown Packing Company.9.C. P. Denny.10.Dorman Farms Company.11.Alex E. Engleman.12.Farley Fruit Company. GEORGE G. AVERILL43313.Farmers Produce Co., Ltd.14.J.E. Fitz-Gerald and Abraham Litrov, co-partners doing busi-ness under the name of Fitz-Gerald and Litrov.15.Charles Freedman and 0. J. Jennings, co-partners doing businessunder the name of Charles Freedman.16.Albert A. and Louise Gargiulo, co-partners doing business underthe name of Albert A. Gargiulo.17.The S. A. Gerrard Co. Inc.18.Golden Valley Produce Co., Ltd.19.M. A. Gotfried, an individual doing business as M. A. GotfriedCo.20.Fred G. Hilvert Co., a common law trust.21.E. B. Hunter.22. Imperial Garden Growers.23.Frank Naruto & Co., Ltd.24. Joseph Palmisano, an individual doing business as Joseph Palmi.-sano Company.25.Floyd N. Smith and Wayne Thornburg, co-partners doing busi-ness under the name of Smith-Thornburg Co.26.George Swink.27.A. Levy & J. Zentner Co.28.Elmer Hartner and Calvin Kunz, co-partners doing businessunder the name of Western Vegetable Distributors.APPENDIX "C"1.V.Honda & A. Aisawa, co-partners doing business under thename of A. & H. Produce Company.2.A. Arena & Co., Ltd.3.American Fruit Growers, Inc.4.M. 0. Best, an individual doing business as M. 0. Best Company.5.Fred R. Bright, an individual doing business as Fred R. BrightCompany.6.Bruce Church, an individual doing business as Bruce ChurchCo.7.Crown Packing Company.8.Alex E. Engleman.9.Farley Fruit Company.10.Farmers Produce Co., Ltd.11. J. E. Fitz-Gerald and Abraham Litrov, co-partners doing busi-ness under the name of Fitz-Gerald and Litrov.12.Charles Freedman and 0. J. Jennings, co-partners doing businessunder the name of Charles Freedman.13.Albert A. and Louise Gargiulo, co-partners doing business underthe name of Albert A. Gargiulo. 434DECISIONS OF NATIONAL LABOR RELATIONS BOARD14.The S. A. Gerrard Co. Inc.15.Golden Valley Produce Co., Ltd.16.Fred G. Hilvert Co., a common law trust.17.Frank Naruto & Co., Ltd.18.Floyd N. Smith and Wayne Thornburg, co-partners doing busi-ness under the name of Smith-Thornburg Co.19.A. Levy & J. Zentner Co.20.Elmer Hartner and Calvin Kunz, co-partners doing businessunder the name of Western Vegetable Distributors.APPENDIX "D"1.J. P. Carter.5.E. B. Hunter.2.C. P. Denny.6.Imperial Garden Growers.3.Dorman Farms Company.7.Joseph Palmisano, an individ-4.M. A. Gotfried, an individualual doing business as Jo-doing business as M. A. Got-,seph; Palmisano Company.fried Co.8.George Swink.MR. WILLIAMM. LEISERSON took no part in the consideration ofthe above Second Supplemental Decision and Direction of Elections.19 N. L. R. B., No. 50a.